NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 19-2510
                                    _______________

                               JOSE AMAYA ALEMAN,
                                              Petitioner

                                             v.

                            ATTORNEY GENERAL OF THE
                            UNITED STATES OF AMERICA
                                 _______________

                              On Petition for Review from an
                             Administrative Order of Removal
                         of the Department of Homeland Security
                                     (A096-209-126)
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 14, 2020

               Before: KRAUSE, RESTREPO, and BIBAS, Circuit Judges

                               (Filed: September 15, 2020)
                                    _______________

                                       OPINION *




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
                                    _______________

BIBAS, Circuit Judge.

   Jose Amaya Aleman, a Honduran, was removed from the United States but then re-

turned. The Department of Homeland Security caught him and reinstated his order of re-

moval. Amaya Aleman wants to apply for withholding of removal and protection under the

Convention Against Torture. To get withholding, he must have “a reasonable fear” that if

he returns to Honduras, he would face persecution based on a protected characteristic.

8 C.F.R. § 208.31.

   So far, Amaya Aleman has failed to convince the Government of that. In an interview

with an asylum officer, he explained that if he returned to Honduras, a gang would retaliate

against him because he had reported them to the police. The officer seemed to agree that

he feared persecution. Still, the officer denied his claim because he found that any perse-

cution would not be “on account of a protected ground.” App. 39. The officer did not think

that Amaya Aleman’s proposed particular social group of “Hondurans who have reported

gang activity to the police” was cognizable. Id. An immigration judge affirmed the asylum

officer’s decision on the basis that Amaya Aleman “failed to establish [a] nexus” between

the persecution he feared and a protected ground. App. 7. He now petitions for review of

the immigration judge’s decision. We review questions of law de novo and factual findings

for substantial evidence. Dutton-Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017);

S.E.R.L. v. Att’y Gen., 894 F.3d 535, 543 (3d Cir. 2018).

   The immigration judge’s decision is ambiguous. Her reasoning could mean that Amaya

Aleman would be persecuted for reasons other than his reporting gang activity to the police.


                                             2
Or it might mean that persecution would happen for that reason, but that those who report

gang activity to the police are not members of a protected group.

   The difference between those two rationales matters. After the immigration judge’s de-

cision, we recognized as a particular social group “persons who publicly provide assistance

to law enforcement against major Salvadoran gangs.” Guzman Orellana v. Att’y Gen., 956

F.3d 171, 179–80 (3d Cir. 2020). Persecution based on membership in that group can qual-

ify an alien for asylum or withholding of removal. See id. at 178–80. If the immigration

judge thought that those who report gang activity to the police are not members of a pro-

tected group, then Guzman Orellana may cast doubt on her decision.

   We will thus remand this case to the immigration judge to elaborate on her reasoning.

She is free to clarify that she finds Amaya Aleman’s fear of persecution is not reasonably

based on his reporting gang activity to the Honduran police. But if she finds that reporting

gang activity to the police is “at least one central reason” for his fear of persecution, then

she should reconsider her decision in light of Guzman Orellana. 8 U.S.C.

§ 1158(b)(1)(B)(i).




                                              3